Luke, J.
A conviction of larceny after trust was authorized by the evidence, which shows that the defendant, as clerk of a local camp of American Woodmen and consequently agent of the Supreme Camp of the American Woodmen, collected money from members of said organization, and feloniously converted and appropriated it to his own use.
The trial judge did not abuse his discretion in overruling the defendant’s motion for a continuance; and the alleged newly discovered evidence is not properly supported by affidavits as provided by law.
The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

Viola B. Napier, for plaintiff in error.
Charles H. Garrett, solicitor-general, contra.